DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive. Applicant asserts that “Daly does not disclose a detachment member that remains attached to one side of the shower curtain at all time and allows the other side of the detachment member to attach to the shower enclosure without fully opening and using the shower curtain” (see Remarks, the paragraph linking pages 6-7).  It appears Applicant’s argument is narrower than that being claimed since such language is no where found in the claims.  Applicant’s arguments against claims 9 and 10 are being addressed in body of the rejection below.
Specification
The disclosure is objected to because of the following informalities: the specification fails to provide a brief description for new Fig. 4.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a separate detachment member” in line 3 of claim 1.
Drawings
The amendment filed 12/21/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Fig. 4 with the “Double side suction cup”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 9 and 10 are objected to because of the following informalities:  “the attachment and the detachment mechanism” in lines 3-4 of claim 9 lack antecedent basis in the claim and “the detachment mechanism” in line 4 of claim 10 lack antecedent basis in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, while the specification discloses a plurality of detachment members 105, it fails to define the meaning of the limitation “a separate detachment member;”  therefore, it is unclear if “separate detachment member” is referring to a plurality of detachment members or a single detachment member.  For the purpose of this examination, “a separate detachment member” is being interpreted as a single detachment member.  Furthermore, the phrase "can be" is an exemplary language which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of this examination, the limitation(s) following the phrase “can be” is not part of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2008/0017332 (hereinafter Daly).
	Regarding claim 1, Daly discloses a fabric curtain capable being used as a shower curtain comprising: a fabric body (20A-20F) having a top edge (top edge of 20A and 20B), a bottom edge (about 25 in Fig. 2), a first side edge (where 20C is pointing in Fig. 2) and a second side edge (where 20D is pointing); and a separate detachment member (zippers 21A, 21C in Fig. 2) that is substantially parallel to the top edge and bottom edge and intersects the first side edge, wherein, when the detachment member is in a detached position (un-zipped position), the fabric body comprises an upper fabric portion (panel 20C in Fig. 2) that is separated from a lower fabric portion (panel 20E in Fig. 2) such that the upper fabric portion is configured to move independently from the lower fabric portion (see para. [0051]).  Alternatively, the fabric body (20A-20F) is capable of being used without fully opening the remaining curtain (see para. [0051]).
Regarding claim 9, Daly teaches all of the claimed limitations as discussed above and further discloses the detachment member comprises a plurality of detachment members (zippers 21A, 21C at the top and 21C at the bottom in Fig. 2), wherein each detachment member disposed at a different horizontal location relative to the first side edge (where 20C is pointing in Fig. 2) allowing for both the attachment (26 in Fig. 4) and detachment (28, 29 in Fig 4) mechanism of the detachment member be engaged in the shower enclosure without using the entire shower curtain by simply removing the panel 20E in Fig. 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly in view of US 2,771,945 (hereinafter Wittrup).
Daly teaches all of the claimed limitations as discussed above wherein the detachment member is a zipper (see Figs. 4 and 5 of Daly).  Although the Daly zipper is not being a two-sided zipper as claimed, such that a first zipper handle is located on an insider surface of the shower curtain and a second zipper handle is located on an outside surface of the shower curtain.  Attention is directed to the Wittrup reference which teaches an analogous curtain having a detachment member being a two-sided zipper (see Fig. 8), such that a first zipper handle (31) is located on an insider surface of the shower curtain and a second zipper handle (32) is located on an outside surface of the shower curtain.  Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the zipper of Daly with a two-sided zipper as taught by Wittrup, wherein doing so would merely be substituting equivalents known for the same purpose.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.  In so doing, the Daly in view of Wittrup curtain, when use for a shower, would allow the detachment mechanism to be engaged from either inside or outside of the shower as for example taught by Wittrup. 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN N NGUYEN/Primary Examiner, Art Unit 3754